Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 24, 2013 (People v Thompson, 108 AD3d 732 [2013]), affirming a judgment of the Supreme Court, Queens County, rendered June 22, 2010.
Ordered that the application is denied.
*703The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]).
Eng, P.J., Mastro, Rivera and Miller, JJ., concur.